Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



GERALD DON GATEWOOD,


                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00158-CR

Appeal from
106th District Court

of Gaines County, Texas

(TC # 06-3674)



MEMORANDUM OPINION


	Gerald Don Gatewood attempts to appeal a driving while intoxicated conviction.  Appellant
timely filed his notice of appeal with the Gaines County District Clerk and the notice of appeal was
mistakenly sent both to this Court and to the Eastland Court of Appeals.  While Gaines County was
formerly in this Court's district, it is now in the Eleventh Court of Appeals District.  See Tex.Gov't
Code Ann. § 22.201(l)(Vernon Supp. 2006).  We therefore dismiss the appeal for want of
jurisdiction.

October 11, 2007					

							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)